Exhibit 10.1
EXECUTION COPY
PREFERRED STOCK PURCHASE AGREEMENT
     PREFERRED STOCK PURCHASE AGREEMENT, dated as of August 4 , 2010 (this
“Agreement”), between [                    ], a company incorporated in
[                    ] (the “Investor”), and LIBERTY ACQUISITION HOLDINGS CORP.,
a Delaware corporation (the “Company”).
W I T N E S S E T H :
     WHEREAS, the Company, Liberty Acquisition Holdings Virginia, Inc. (“Liberty
Virginia”) and Promotora de Informaciones, S.A., a Spanish sociedad anónima
(“Prisa”), have entered into that certain Business Combination Agreement, dated
March 5, 2010 (as amended through May 7, 2010, the “Business Combination
Agreement”);
     WHEREAS, in connection with the transactions contemplated by the Business
Combination Agreement, Prisa filed, on May 7, 2010, with the United States
Securities and Exchange Commission a Registration Statement on Form F-4 which
includes the Proxy Statement of the Company (as such Registration Statement may
be amended and mailed to the holders of Liberty Common Stock and Liberty
Warrants, the “Registration Statement and Proxy”) relating to, among other
things, the approval by the Company’s stockholders and warrantholders of the
transactions contemplated by the Business Combination Agreement, including the
proposed exchange (the “Share Exchange”) of shares of Liberty Common Stock,
Preferred Stock (as defined herein) and Liberty Warrants for newly issued Prisa
American Depositary Shares (the “Prisa Exchange Securities”) and other
consideration; and
     WHEREAS, in connection with the transactions contemplated by the Amended
and Restated Business Combination Agreement (as defined herein), the Company has
determined, with the requisite consent of Prisa, to, among other things,
(i) create a new series of preferred stock to be designated as the “Series A
Preferred Stock” (the “Series A Preferred Stock”) with an aggregate stated value
of $50.0 million to be issued in the amounts shown on Annex A to this Agreement
to the Sponsors (the “Series A Participants”), (ii) create a new series of
preferred stock to be designated as the “Series B Preferred Stock” (the
“Series B Preferred Stock”) with an aggregate stated value of $300.0 million to
be issued in the amounts shown on Annex A to this Agreement to [the Investor and
an unrelated third party investor][various unrelated third party investors] (the
“Series B Participants”), (iii) create a new series of preferred stock to be
designated as the “Series C Preferred Stock” (the “Series C Preferred Stock”)
with an aggregate stated value of $10.00 to be issued in the amounts shown on
Annex A to this Agreement to [the Investor][one of the Participants] (the
“Series C Participant”), (iv) create a new series of preferred stock to be
designated as the “Series D Preferred Stock” (the “Series D Preferred Stock”)
with an aggregate stated value of $50.0 million to be issued in the amounts
shown on Annex A to this Agreement to [an unrelated third party investor][the
Investor] (the “Series D Participant”), and, if necessary, (v) create an
additional new series of preferred stock to be designated as the “Series E
Preferred Stock” (the “Series E Preferred Stock”, together with the Series A
Preferred Stock, the Series B Preferred Stock, the Series C Preferred Stock and

 



--------------------------------------------------------------------------------



 



the Series D Preferred Stock, the “Preferred Stock”) with the Series E Preferred
Stock having a maximum, aggregate stated value of $100.0 million, to be issued
to [one or more unrelated third party investors][the Investor] (the “Series E
Participants”, and together with the Series A Participants, the Series B
Participants, the Series C Participant and the Series D Participant, the
“Participants”), and (vi) issue to the Investor [                    ] shares of
Series [     ] Preferred Stock [and 10 shares of Series C Preferred Stock] (such
shares to be issued to the Investor being herein referred to as the “Shares”),
and (vii) amend the Business Combination Agreement as described herein to
provide, among other things, that the transactions contemplated by the Amended
and Restated Business Combination Agreement will include the Share Exchange; and
     WHEREAS, capitalized terms used herein but not otherwise defined shall have
the meanings set forth in the Amended and Restated Business Combination
Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the parties agree as follows:
ARTICLE I
PURCHASE AND SALE OF SECURITIES
     1.1 Issuance of Shares/Acknowledgements.
          (a) Upon the terms and subject to the conditions set forth in this
Agreement, the Investor hereby subscribes for and agrees to purchase from the
Company, and the Company hereby agrees to issue and deliver to the Investor on
the Investment Closing Date, [               ] shares of Series [          ]
Preferred Stock at a purchase price of $1,000 per share ($[     ] million in the
aggregate) [and 10 shares of Series C Preferred Stock at a purchase price of
$1.00 per share ($10.00 in the aggregate and, together with the aggregate
purchase price for the Series B Preferred Stock, ]the “Purchase Price”). The
“Investment Closing Date” means the New York business day ten (10) New York
business days prior to the Liberty Stockholder Meeting (or such other time upon
which the Company and the Investor shall mutually agree).
          (b) The closing of the purchase and sale of the Shares described in
Section 1.1(a) (the “Investment Closing”) shall be held at the offices of
Greenberg Traurig, LLP, MetLife Building, 200 Park Avenue, New York, NY 10166,
on the Investment Closing Date (or at such other place upon which the Company
and the Investor shall mutually agree). At the Investment Closing, the Company
shall deliver to the Investor a certificate or certificates, registered in the
name of the Investor (or its designee), representing the Shares, and the
Investor shall pay the Purchase Price therefor to the Company by wire transfer
to an interest bearing escrow account (the “Escrow Account”) to be established
by the Company at Citibank, N.A. (the “Escrow Agent”) pursuant to an escrow
agreement in form mutually agreeable to the Investor, the Company and the Escrow
Agent (the “Escrow Agreement”), such Escrow Account to be used solely to fund
payments to holders of Liberty Common Stock that make the Cash Election or for
payments to the Participants upon redemption or exchange of the Preferred Stock,
as provided herein.

2



--------------------------------------------------------------------------------



 



          (c) The parties hereto acknowledge and agree that:
               (i) the Series A Preferred Stock will have the rights, privileges
and restrictions set forth in the Certificate of Designations of the Series A
Preferred Stock attached hereto as Exhibit A-1;
               (ii) the Series B Preferred Stock will have the rights,
privileges and restrictions set forth in the Certificate of Designations of the
Series B Preferred Stock attached hereto as Exhibit A-2;
               (iii) the Series C Preferred Stock will have the rights,
privileges and restrictions set forth in the Certificate of Designations of the
Series C Preferred Stock attached hereto as Exhibit A-3;
               (iv) the Series D Preferred Stock, will have the rights,
privileges and restrictions set forth in the Certificate of Designations of the
Series D Preferred Stock attached hereto as Exhibit A-4;
               (v) the Series E Preferred Stock, if issued, will have the
rights, privileges and restrictions set forth in the Certificate of Designations
of the Series D Preferred Stock attached hereto as Exhibit A-5;
               (vi) on the date hereof, the Company will enter into the Amended
and Restated Business Combination Agreement, in the form attached hereto as
Exhibit B (as so amended and restated, the “Amended and Restated Business
Combination Agreement”);
               (vii) all of the consideration to be issued to the Participants
in connection with the Reorganization shall be described in the Amended and
Restated Business Combination Agreement;
               (viii) the Investor hereby acknowledges receipt of the
Registration Statement and Proxy attached hereto as Exhibit C, the Form 8-K and
press release attached hereto as Exhibit D, the Certificate of Designations of
each series of Preferred Stock, and the Amended and Restated Business
Combination Agreement. The Investor acknowledges that neither the Company, Prisa
nor any of their representatives or affiliates, has made any representation,
express, or implied, to the Investor with respect to the Company or Prisa, the
Shares or Prisa Exchange Securities or the accuracy, completeness or adequacy of
any financial or other information concerning the Company or Prisa, the Shares
or Prisa Exchange Securities, other than as set forth herein. The Investor has
such information concerning the Company, Prisa, the Shares and the Prisa
Exchange Securities as it has deemed necessary to make an investment decision
and has made its own assessment concerning the relevant tax, legal and other
economic considerations relevant to its investment;
               (ix) the Investor’s obligation to purchase the Shares at the
Investment Closing is subject to the conditions precedent that (A) the
Certificates of Designations described above shall have been filed with the
Secretary of State of the State of Delaware in the form attached[,][and]
(B) each other Participant shall be consummating the purchase of Preferred Stock
in the amounts shown on Annex A to this Agreement on, or prior to, the
Investment

3



--------------------------------------------------------------------------------



 



Closing Date[, and (C) Prisa and the Investor shall have agreed, in writing, to
Registration Rights Arrangements (as defined herein)];
               (x) if the Share Exchange is consummated, the Investor shall be
entitled to receive the Per Share Series [B] Consideration [and the Per Share
Series C Consideration], [each] as set forth in the Amended and Restated
Business Combination Agreement; and
               (xi) this Agreement is being entered into, and the transactions
contemplated hereby are being consummated, in connection with the transactions
contemplated by the Amended and Restated Business Combination Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company represents and warrants to the Investor as follows, on and as
of the date of this Agreement and the Investment Closing Date:
     2.1 Organization; Good Standing; Qualification. The Company is duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and is qualified or registered to do business in each jurisdiction
in which the nature of its business or operations requires such qualification or
registration.
     2.2 Authority; Approvals; No Violation.
          (a) The Company has full power and authority to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Company and (assuming due authorization, execution
and delivery by the Investor) constitutes legal, valid and binding obligations
of the Company, enforceable against the Company in accordance with its terms,
except as enforceability may be limited by bankruptcy laws, other similar laws
affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other equitable remedies.
          (b) Neither the execution and delivery of this Agreement by the
Company nor the consummation by the Company of the transactions contemplated
hereby nor compliance by the Company with any of the terms or provisions hereof
will (i) violate any provision of the Company’s Organizational Documents or (ii)
(A) violate any Law or Order applicable to the Company or any of its Assets or
(B) violate, conflict with, result in a breach of any provision of or the loss
of any benefit under, constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, result in the
termination of or a right of termination or cancellation or require consent or
give rise to a right of first refusal under, accelerate the performance required
by, or result in the creation of any Encumbrance upon any of the Assets of the
Company under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Company is a party, or by which it or any
of its Assets may be bound or affected.

4



--------------------------------------------------------------------------------



 



          (c) The Board of Directors of the Company has duly adopted the
resolutions necessary to authorize (i) the creation of the Preferred Stock,
(ii) the filing of the Certificates of Designations relating thereto and
(iii) the issuance of the shares of Preferred Stock contemplated by this
Agreement.
     2.3 Consents and Approvals. Except for (i) the filing by the Company with
the SEC of a Current Report on Form 8-K no later than four (4) SEC business days
following the date of this Agreement, (ii) the filing by the Company with the
Secretary of State of the State of Delaware of the Certificates of Designations
relating to each series of Preferred Stock, and (iii) the filing by the Company
with the Secretary of State of the State of Virginia of amended and restated
Articles of Incorporation of Liberty Virginia including the terms of the
Preferred Stock, no consents or approvals of or filings or registrations with
any Governmental Entity, or of or with any third party, are necessary in
connection with the execution and delivery by the Company of this Agreement or
the consummation by the Company of the transactions contemplated hereby and
compliance by the Company with any of the provisions hereof or thereof.
     2.4 Capitalization; Valid Issuance of the Shares. Except for the issuances
of the Preferred Stock to the Participants, the capitalization of the Company,
as of the date of this Agreement, is as set forth in the Registration Statement
and Proxy, as it was filed with the SEC on May 7, 2010. The Shares are duly
authorized, and when issued, paid for by and delivered to the Investor in
accordance with the terms of this Agreement, will be validly issued, fully paid
and non-assessable. The powers, designations, preferences and relative,
participating, optional and other rights and the qualifications, limitations and
restrictions of the Series A Preferred Stock, the Series B Preferred Stock, the
Series C Preferred Stock, the Series D Preferred Stock and the Series E
Preferred Stock, as set forth in the respective Certificates of Designations,
are permitted by the Delaware General Corporation Law and the Virginia Stock
Corporation Act.
     2.5 SEC Reports and Financial Statements
          (a) The Company has filed with the SEC all forms, reports, schedules,
registration statements and definitive proxy statements required to be filed by
it with the SEC since the IPO (collectively, the “Company SEC Reports”). As of
their respective dates, with respect to the Company SEC Reports filed pursuant
to the Exchange Act, and as of their respective effective dates, as to the
Company SEC Reports filed pursuant to the Securities Act, the Company SEC
Reports (i) complied, or with respect to those not yet filed, will comply, in
all material respects with the applicable requirements of the Exchange Act and
the Securities Act, as applicable, and (ii) did not, or with respect to those
not yet filed, will not, contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.
          (b) Each of the balance sheets included in or incorporated by
reference into the Company SEC Reports (including the related notes and
schedules) fairly presents, in all material respects, the financial position of
the Company as of its date, and each of the statements of income, stockholders’
equity and cash flows of the Company included in or incorporated by reference
into the Company SEC Reports (including any related notes and schedules)

5



--------------------------------------------------------------------------------



 



(collectively, the “Company Financial Statements”) fairly presents, in all
material respects, the results of operations and cash flows, as the case may be,
of the Company for the periods set forth therein (subject, in the case of
unaudited statements, to normal year-end audit adjustments), in each case in
accordance with U.S. GAAP, except as may be noted therein and, in the case of
unaudited quarterly financial statements, as permitted by Form 10-Q under the
Exchange Act. Each of the Company Financial Statements (including the related
notes, where applicable) complies in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto.
          (c) The Company has no Liabilities that would be required to be
reflected on, or reserved against in, a balance sheet of the Company or in the
notes thereto, prepared in accordance with U.S. GAAP, except for (i) Liabilities
that were so reserved on, or reflected in (including the notes to), the
consolidated balance sheet of the Company as of December 31, 2009,
(ii) Liabilities arising in the ordinary course of business (including trade
indebtedness) since December 31, 2009 and (iii) Liabilities which would not have
a Material Adverse Effect on the Company.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
     The Investor represents and warrants to the Company as follows, on and as
of the date of this Agreement and the Investment Closing Date:
     3.1 Organization; Good Standing; Qualification. The Investor is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and is qualified or registered to do business in
each jurisdiction in which the nature of its business or operations requires
such qualification or registration.
     3.2 Authority; Approvals; No Violation.
          (a) The Investor has full power and authority to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Investor and (assuming due authorization,
execution and delivery by the Company) constitutes legal, valid and binding
obligations of the Investor, enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by bankruptcy laws, other
similar laws affecting creditors’ rights and general principles of equity
affecting the availability of specific performance and other equitable remedies.
          (b) Except for any filing or disclosures that may be required by the
Investor in respect of the transactions contemplated by this Agreement (i) under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or (ii) in
Spain with the CNMV pursuant to the Spanish Securities Act 24/1988, of July 28
(as amended) or any ancillary regulations thereof, neither the execution and
delivery by the Investor of this Agreement nor the consummation by the Investor
of the transactions contemplated hereby, nor compliance by the Investor with any
of the terms or provisions hereof will (i) violate any provision of the
Investor’s Organizational

6



--------------------------------------------------------------------------------



 



Documents or (ii) (A) violate any Law or Order applicable to the Investor or any
of its Assets or (B) violate, conflict with, result in a breach of any provision
of or the loss of any benefit under, constitute a default (or an event which,
with notice or lapse of time, or both, would constitute a default) under, result
in the termination of or a right of termination or cancellation or require
consent or give rise to a right of first refusal under, accelerate the
performance required by, or result in the creation of any Encumbrance upon any
of the Assets of the Investor under any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, deed of trust, license, lease, agreement
or other instrument or obligation to which the Investor is a party, or by which
it or any of its Assets may be bound or affected, as a result of which the
Investor could reasonably be expected to be unable to consummate the
transactions contemplated by this Agreement.
     3.3 Ownership of Liberty Securities; No Voting Agreements. As of the date
of this Agreement, (i) the Investor and its affiliates beneficially own or have
an interest in [               ] shares of Liberty Common Stock and
[               ] Liberty Warrants; (ii) neither the Investor nor any of its
affiliates has any short positions in the Liberty Common Stock or the Liberty
Warrants; (iii) the Investor and its affiliates beneficially own or have an
interest in [               ] Prisa Ordinary Shares; and (iv) neither the
Investor nor any of its affiliates has any short positions in the Prisa Ordinary
Shares. The Investor has not entered into any arrangement or agreement with any
Person with respect to any vote of Liberty Common Stock or Liberty Warrants at
any time, except as described in this Agreement.
     3.4 No Pre-Existing Arrangements. Other than as previously disclosed to the
Company, the Investor does not have any contract, undertaking, agreement or
arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person, with respect to the Prisa Exchange Securities,
any shares of Liberty Common Stock or Liberty Warrants.
     3.5 Information. The Investor acknowledges that (i) it can bear the
economic risk, including complete loss, of its investment in the Preferred Stock
and Prisa Exchange Securities, and (ii) it has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of an investment in the Preferred Stock and Prisa Exchange Securities.
     3.6 Accredited Investor. The Investor is an “Accredited Investor,” as such
term is defined in Rule 501(a) under the Securities Act (without reliance on
Rule 501(a)(4) thereof). The Shares acquired by the Investor pursuant to this
Agreement are being acquired for Investor’s own account and not with a view to,
or intention of, distribution thereof in violation of the Securities Act or any
applicable state securities laws.
     3.7 No Registration; Other Acknowledgements. The Investor hereby
acknowledges and agrees as follows:
          (a) The Investor understands that the Shares are not registered under
the Securities Act and are only transferable with the consent of the Company,
and as such, the Shares may not be sold, transferred or otherwise disposed of
without registration under the Securities Act or an exemption therefrom, and
that in the absence of either an effective registration statement covering such
Shares or an available exemption from registration under the

7



--------------------------------------------------------------------------------



 



Securities Act, the Shares must be held for so long as is required by the
Securities Act and the rules and regulations thereunder. To the extent
applicable, the Investor understands and agrees that the certificate or any
other document evidencing any of the Shares shall be endorsed with a legend to
the foregoing effect.
          (b) The Shares, when issued and delivered in accordance with the terms
of this Agreement, will not, except as otherwise provided by the terms of the
Certificate of Designations relating to such Shares, be entitled to
(i) redemption rights in connection with the transactions contemplated by the
Amended and Restated Business Combination Agreement (or any other Business
Combination) or (ii) participate in any liquidating distribution if the Company
fails to consummate the transactions contemplated by the Amended and Restated
Business Combination Agreement.
     3.8 Investigation; Consequences of Laws. The Investor hereby acknowledges
and agrees as follows:
          (a) The Investor made its own independent investigation and appraisal
of the business, results, financial condition, prospects, creditworthiness,
status and affairs of the Company and Prisa and has made its own investment
decision to acquire the Shares with the knowledge they may be converted into
Prisa Exchange Securities. The Investor is aware and understands that an
investment in the Shares and Prisa Exchange Securities involves a considerable
degree of risk and no United States federal or state or non-US agency has made
any finding or determination as to the fairness for investment or any
recommendation or endorsement of any such investment.
          (b) The Investor understands that there may be certain consequences
under United States and other tax laws resulting from an investment in the
Shares and receipt of, and investment in, Prisa Exchange Securities, and it has
made such investigation and consulted its own independent advisers or otherwise
with respect thereto.
ARTICLE IV
ADDITIONAL AGREEMENTS
     4.1 Investor Transfer Restrictions with Respect to Preferred Exchange
Shares.
          (a) Until the date that is forty-five (45) days following the date of
the closing of the Share Exchange, the Investor shall not, except as previously
disclosed, without the prior written consent of the Company:
               (i) offer, issue, pledge, lend, sell or contract to sell, issue
options in respect of or otherwise dispose of, directly or indirectly, or
announce an offering or issue of, any Prisa Exchange Securities issued in
exchange for the Shares (the “Preferred Exchange Shares”)(or any interest
therein or in respect thereof) or any other securities convertible into or
exchangeable or exercisable for such Preferred Exchange Shares; or
               (ii) enter into any swap or any other agreements or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of

8



--------------------------------------------------------------------------------



 



such Preferred Exchange Shares, whether any such swap transaction is to be
settled by delivery of Preferred Exchange Shares or other securities, in cash or
otherwise, or agree to do, any of the foregoing. For the avoidance of doubt, the
limitations in this Section 4.1(a) shall not apply to any securities of the
Company or Prisa owned or acquired by the Investor, other than the Preferred
Exchange Shares.
          (b) The Investor shall not make any sale, transfer or other
disposition of Prisa Exchange Securities (or the underlying Prisa Class A
Ordinary Shares or Prisa Convertible Non-Voting Shares) in violation of the
Securities Act or the Rules and Regulations promulgated thereunder. The Investor
understands and agrees that this clause 4.1(b) shall apply to all securities of
Prisa that are deemed to be beneficially owned by the Investor pursuant to
applicable federal securities laws.
     4.2 Waiver of Claims Against the Trust Account. The Investor has read the
Company’s Prospectus, dated December 6, 2007 (“Prospectus”) and understands that
the Company has established the Trust Account (initially in an amount of
$1,016,702,500) for the benefit of its public stockholders and that it may
disburse monies from the Trust Account only as set forth in the Prospectus. The
Investor agrees that it does not have any right, title, interest or claim of any
kind (“Claim”) in or to any monies in the Trust Fund (other than with respect to
its liquidation or redemption rights as a holder of Liberty Common Stock) and
waives any Claim it may have in the future as a result of, or arising out of,
any negotiations, contracts or agreements with the Company (including this
Agreement) and will not seek recourse against the Trust Account for any reason
whatsoever (other than with respect to its liquidation or redemption rights as a
holder of Liberty Common Stock).
     4.3 Compliance with Laws; Further Assurances. Each of the parties hereby
agrees that it shall comply with all applicable Laws. Subject to the terms and
conditions of this Agreement, each of the parties hereto shall use its
reasonable efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things necessary, proper or advisable under applicable
laws to consummate the transactions contemplated by this Agreement, including
the delivery to the Company, as soon as practicable, of all material information
reasonably required for the completion of the Registration Statement and Proxy
and prompt notification of the Company if any such information becomes
materially untrue or inaccurate.
     4.4 Disclosure of Material Non-Public Information Provided to the Investor.
To the extent that the Company shall have provided the Investor with any
material non-public information concerning the transactions contemplated by the
Amended and Restated Business Combination Agreement on or prior to the date
hereof, such information shall be disclosed in the Form F-4 at the time of the
amended filing with the SEC and in the Registration Statement and Proxy.
     4.5 Disclosure. The Form 8-K to be filed by the Company following the
execution of this Agreement and the press release announcing, among other
things, the execution of this Agreement, shall contain disclosure regarding the
Investor and this Agreement substantially in the form attached to this Agreement
as Exhibit D. The Company is not aware of any material non-public information
about the Company or Prisa, which has been provided to the Investor, which will
not be included in the aforesaid Form 8-K. The Company shall use reasonable

9



--------------------------------------------------------------------------------



 



commercial efforts to obtain from Prisa prior to the filing thereof, and supply
to the Investor, a copy of the “hecho relevante” to be filed by Prisa following
the execution of this Agreement. Prior to making any other disclosure
identifying the Investor or relating to or describing this Agreement or the
purchase by the Investor of the Shares, the Company shall provide the Investor
with a draft of such disclosure and a reasonable opportunity to comment on such
disclosure.
     4.6 Prisa Shareholders’ Resolutions. Immediately following receipt of the
draft resolutions for the Prisa’s shareholders’ general meeting regarding the
issuance of Prisa Class B Convertible Non-Voting Shares, the Company shall
provide the Investor with a copy of such draft resolutions. The Company shall
include in its comments to such draft resolutions provided to Prisa all
reasonable comments the Investor may make to such draft resolutions for purposes
of protecting any rights of the holders of such securities set forth in
Schedule I and Exhibit G of the Business Combination Agreement as well as under
applicable Spanish corporate law.
     4.7 [Registration Rights Arrangements. The Investor will promptly enter
into good faith negotiations with Prisa in order to reach a mutually acceptable
agreement providing for Prisa to maintain, at its own expense, and subject to
agreed limitations, an effective registration statement on Form F-4 or Form F-1
for a period of one year after the consummation of the Share Exchange with
respect to the resale to the public of the Prisa Exchange Securities held by the
Investor, but only for so long as Investor reasonably determines, based on
advice of outside counsel, that such registration is necessary in order for such
resales to be conducted lawfully (the “Registration Rights Arrangements”).]
     4.8 Restriction on Sale of Preferred Stock. The Company shall not take any
action which would give rise to a termination right pursuant to
Section 5.2(b)(iv) of this Agreement.
ARTICLE V
GENERAL PROVISIONS
     5.1 Non-survival of Representations and Warranties. None of the
representations and warranties in this Agreement shall survive the Closing or
termination of this Agreement.
     5.2 Termination. The Investor shall have the right to terminate this
Agreement by giving written notice to the Company in the following circumstances
(provided, however, that the Investor shall not have the right to terminate this
Agreement if any of the following circumstances occur or fail to occur as a
result of the breach of the terms hereof by the Investor):
          (a) If the Investment Closing has not occurred on or before
November 15, 2010, or if the Closing has not occurred on or before December 6,
2010, in each case, at any time after such date, with or without cause; or
          (b) in case any of the following circumstances occur:
               (i) termination of the Amended and Restated Business Combination
Agreement;

10



--------------------------------------------------------------------------------



 



               (ii) any (x) Order or other legal restraint or prohibition making
the transactions contemplated by this Agreement illegal or otherwise preventing
the consummation of the transactions contemplated by this Agreement shall be in
effect or Action therefor shall have been commenced by a Governmental Entity or
(y) statute, rule, regulation, Order shall have been enacted, entered,
promulgated or enforced by any Governmental Entity that prohibits, or makes
illegal consummation of the transactions contemplated by this Agreement;
               (iii) any (w) amendment is made to the Amended and Restated
Business Combination Agreement (other than Amendment No. 1 thereto as set forth
in Schedule III thereof (“Amendment No. 1”)), (x) waiver is given by the Company
under the Amended and Restated Business Combination Agreement, in either case,
without the prior written consent of the Investor and which (A) directly or
indirectly, decreases the Per Share Series B Consideration or the Per Share
Series C Consideration, in absolute terms or relative to the Liberty Common
Stock, the Per Share Series A Consideration, the Per Share Series D
Consideration or the Per Share Series E Consideration or (B) otherwise
materially and adversely affects the Investor, (y) amendment is made to the
Escrow Agreement without the consent of the Investor or (z) amendment is made to
section 2.4, 2.7 or 3.5 of the Amended and Restated Business Combination
Agreement (other than Amendment No. 1) without the consent of the Investor,
which amendment adversely affects the Investor;
               (iv) (y) any Person other than the Company, the Participants
shown on Annex A, or purchasers of Series E Preferred Stock in connection with
Amendment No. 1 shall have entered into an agreement to purchase, or shall have
purchased from the Company or the Sponsors, Preferred Stock or any other
security of Liberty, or (z) the terms of the purchase agreement and any related
agreement pursuant to which any other Person purchases Preferred Stock shall
have been (or shall have been amended to become) more favorable to such Person
than the terms of this Agreement are to the Investor, in each case, without the
prior written consent of the Investor;
               (v) the Company shall declare or pay any dividend or distribution
of any kind with a record date prior to the second day after the Liberty
Stockholder Meeting;
               (vi) the Liberty Stockholder Approval or the Liberty
Warrantholder Approval is not obtained at the Liberty Stockholder Meeting; or
               (vii) the Form F-4, at any time from and after the date the
Registration Statement and Proxy is mailed to holders of Liberty Common Stock
and Liberty Warrants, shall fail to be effective for the registration [of the
resale by the Investor] of any and all Prisa Exchange Securities held by the
Investor following the Share Exchange.
     5.3 Effects of Termination.
          (a) In the event of termination of this Agreement by the Investor as
provided in Section 5.2 prior to the occurrence of the Investment Closing, this
Agreement (other than this Section 5.3 and the agreements contained in
Section 4.2) shall be of no further force and effect and no party shall have any
obligation to the other party hereunder.

11



--------------------------------------------------------------------------------



 



          (b) In the event of termination of this Agreement by the Investor as
provided in Section 5.2 after the occurrence of the Investment Closing:
               (i) the Company shall, promptly, but in no event more than five
(5) New York business days following the termination of this Agreement, redeem
the Shares by paying the Investor (A) the Stated Value of the Shares (as defined
in the Certificates of Designations relating to the Shares) plus (B) a pro rata
amount of the monies remaining in the Escrow Account after payment of the Stated
Value on all shares of outstanding Preferred Stock, following which payment the
Shares shall be cancelled; and
               (ii) this Agreement (other than this Section 5.3 and the
agreements contained in Sections 4.2) shall be of no further force and effect
and no party shall have any obligation to the other party hereunder.
     5.4 Delay or Waivers. No waiver by any party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought.
     5.5 No Partnership or Joint Venture. Nothing in this Agreement is intended
to, or shall be deemed to, establish any partnership or joint venture between
any of the parties or Participants, constitute any party the agent of another
party or Participant, nor authorize any party to make or enter into any
commitments for or on behalf of any other party or Participant.
     5.6 Further Assurance. At its own expense, each party shall and shall use
all reasonable endeavors to procure that any necessary third party shall
promptly execute and deliver such documents and perform such acts as may be
required for the purpose of giving full effect to this Agreement.
     5.7 Time of the Essence. Time shall be of the essence in respect of any
dates, times and periods specified in this Agreement and in respect of any
dates, times and periods which may be substituted for them in accordance with
this Agreement, or by agreement in writing between the parties. Time shall not
be of the essence in respect of any other obligation in this Agreement.
     5.8 Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.
     5.9 Expenses. All fees and other expenses incurred hereunder shall be paid
by the party incurring such expense.
     5.10 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given (i) upon personal delivery to the party to be
notified; (ii) when received when sent by email or facsimile by the party to be
notified, provided, however, that notice given by email or facsimile shall not
be effective unless either (a) a duplicate copy of such email or fax

12



--------------------------------------------------------------------------------



 



notice is promptly given by one of the other methods described in this
Section 5.10 or (b) the receiving party delivers a written confirmation of
receipt for such notice either by email or fax or any other method described in
this Section 5.10; or (iii) when delivered by an express courier (with
confirmation of delivery); in each case to the party to be notified at the
following address (or at such other address for a party as shall be specified by
like notice):
          (a) if to the Company to:
Liberty Acquisition Holdings Corp.
1114 Avenue of the Americas
41st Floor
New York, NY 10036
Facsimile No.: +1 (212) 207-8784
Attention: James Hauslein, Director
Email: jim@hauslein.com
          With a copy to:
Greenberg Traurig
401 E. Las Olas Boulevard
Suite 2000
Ft. Lauderdale, FL 33301
Facsimile No.: +1 (954) 765-1477
Attention: Donn Beloff, Esq.
Email: beloffd@gtlaw.com
          (b) if to Investor, to:
                                                            
                                                            
Facsimile No.:                          
Attention:                               
Email:                                         
          With a copy to:
                                                            
                                                            
Facsimile No.:                          
Attention:                               
Email:                                         



13



--------------------------------------------------------------------------------



 



and
                                                            
                                                            
Facsimile No.:                          
Attention:                               
Email:                                         
     5.11 Interpretation. When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include”, “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation”. References to “$” refer to U.S. Dollars.
     5.12 Counterparts. This Agreement may be executed in counterparts, and by
facsimile or portable document format (pdf) transmission, all of which shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.
     5.13 Entire Agreement; Severability.
          (a) This Agreement constitutes the entire agreement among the parties
and supersedes all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof. Each party
acknowledges that, in entering into this Agreement, it has not relied on, and
shall have no right or remedy in respect of, any statement, representation,
assurance or warranty (whether made negligently or innocently) other than as
expressly set out in this Agreement. Nothing in this clause shall limit or
exclude any liability for fraud.
          (b) If any term or other provision of this Agreement is found by a
court of competent jurisdiction to be invalid, illegal or incapable of being
enforced by any rule of Law, or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
     5.14 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York.

14



--------------------------------------------------------------------------------



 



     5.15 Jurisdiction. Each of the Investor and the Company irrevocably agree
that any legal action or proceeding with respect to this Agreement or for
recognition and enforcement of any judgment in respect hereof brought by another
party hereto or its successors or assigns may be brought and determined in any
Federal court (or, if jurisdiction is unavailable in such Federal court, a state
court of competent jurisdiction) sitting in the State of New York, and each of
the Investor and the Company hereby (i) irrevocably submits with regard to any
such action or proceeding for itself and in respect to its property, generally
and unconditionally, to the exclusive personal jurisdiction of the aforesaid
courts in the event any dispute arises out of this Agreement or any transaction
contemplated hereby, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
and (iii) agrees that it will not bring any action relating to this Agreement or
any transaction contemplated hereby in any court other than Federal court (or,
if jurisdiction is unavailable in such Federal court, a state court of competent
jurisdiction) sitting in the State of New York. Any service of process to be
made in such action or proceeding may be made by delivery of process in
accordance with the notice provisions contained in Section 5.10. Each of the
Investor and the Company hereby irrevocably waives, and agrees not to assert, by
way of motion, as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement, (i) the defense of sovereign
immunity, (ii) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason other than the failure to serve process
in accordance with this Section 5.15, (iii) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (iv) to the fullest extent permitted by Applicable Law that (A) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
(B) the venue of such suit, action or proceeding is improper and (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.
     5.16 Assignment
          (a) This Agreement is personal to the parties and no party shall
assign, transfer, mortgage, charge, subcontract, declare a trust of or deal in
any other manner with any of its rights and obligations under this Agreement
without the prior written consent of the other party, except for transfers to
affiliates (as defined under Rule 144 of the Securities Act of 1933, as amended)
of the Investor upon notice to the Company.
          (b) Each party confirms it is acting on its own behalf and not for the
benefit of any other Person. This Agreement will be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns.
     5.17 Third Party Rights. A person who is not a party to this Agreement
shall have no right to enforce the terms of this Agreement. Nothing in this
Agreement shall restrict the rights of the parties hereto to amend, vary or
waive any of the terms of this Agreement, and accordingly, they may do so in
their sole discretion.
     5.18 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement was not
performed in accordance with its specified terms or was otherwise breached and
that remedies at law may be inadequate to

15



--------------------------------------------------------------------------------



 



protect against a breach of the obligations under this Agreement. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to specific performance of
the terms and provisions hereof in any court of competent jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.
[Signature Page to Follow]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

            COMPANY:

LIBERTY ACQUISITION HOLDINGS CORP.
      By:           Name:           Title:        

[Signature Page to Preferred Stock Purchase Agreement]



 



--------------------------------------------------------------------------------



 



            INVESTOR:

[                                                            ]
      By:           Name:           Title:        

[Signature Page to Preferred Stock Purchase Agreement]

 



--------------------------------------------------------------------------------



 



Annex A
Participants

          Class   Investor   Amount
Series A
  Berggruen Acquisition Holdings Ltd   $25 million
Series A
  Marlin Equities II, LLC   $25 million
Series B
  Tyrus Capital Event Master Fund Ltd.   $150 million
Series B
  HSBC Bank plc   $150 million
Series C
  Tyrus Capital Event Master Fund Ltd.   $10
Series D
  Centaurus Capital   $50 million

 



--------------------------------------------------------------------------------



 



Schedule of Material Differences to Exhibit 10.1

                              Number of Shares             Series of Preferred  
of Preferred   Total       Stock to be   Stock to be   Purchase     Name of
Investor   Purchased   Purchased   Price   Other
Berggruen Acquisition Holdings Ltd.
  Series A     25,000     $25 million   *
Marlin Equities II, LLC
  Series A     25,000     $25 million   *
Tyrus Capital Event Master Fund Ltd.
  Series B     150,000     $150 million    
 
  Series C     10     $10    
HSBC Bank plc
  Series B     150,000     $150 million    
Certain funds managed by Centaurus Capital LP
  Series D     50,000     $50 million   *

 

*   No requirement that the Investor enter into an agreement with Prisa to
maintain an effective resale registration statement for the shares of Liberty
Preferred Stock purchased by it.

